                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Ronald Wayne Lee,                    )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                1:16-cv-00181-MR
                                      )                1:03-cr-00027-MR
                 vs.                  )
                                      )
 USA,                                 )
             Respondent.              )

DECISION BY COURT. This action having come before the Court by motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 19, 2018 Order.

                                               November 19, 2018
